DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final rejection is issued in response to preliminarily amended claim set received 06/02/2020.  Currently, claims 1-12 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rear" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “the rear” is referring to, or with respect to which element or direction since “a rear” has not been defined by the claim.
Claim 5 recites the limitation "the forward direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is further unclear if this is referring back to the same direction of the barrel “forwards with respect to said immobilizer” of claim 1, or a different forward direction.  
Claims 6-7 also refer to “the rear” in the same manner as claim 1.  Since “the rear” has not been properly defined in claim 1, “the rear” in these claims is indefinite.  Properly 
Claim 9 recites the limitation "the inside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  “The inside” of the system has not been previously defined by the claims.  The examiner suggests amending the claim to first define an inside of the system.
The remaining claims are rejected based upon their dependency from a rejected claim.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the after-use safety system and the syringe.  Claim 1 recites the structure of the barrel, immobilizer, and spring, and further states the barrel is forced towards the rear after use of the syringe, but there is no structural relationship within the claim to tie to two together.  Thus, effectively as claimed, the barrel could be forced in a rearward position completely independent of use of a syringe.  Similarly, claim 10 further requires the syringe, but the structural relationship is still not claimed.  Thus, one could effectively have a barrel, immobilizer and spring, and separately, a syringe, and the claim limitation met.  The structural relationship, even if not positively reciting the syringe, should be defined within the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0118667 to Zaiken et al.
Regarding claim 1, Zaiken discloses an after-use safety system (101) for a syringe (100, see [0002] delivery pens are syringes), comprising:
a barrel (131) defining a central axis (through central of device approximately along needle 105 to 104, or 112 to 114) along which the barrel moves in translation, the barrel comprising a radial opening (channel 141 comprising four sections, 143, 145, 147, 149, see [0030]) forming a guidance path (combination of the sections) for a pin (125);
an immobilizer (111) arranged inside said barrel, the immobilizer comprising:
	said pin (125) interacting with said barrel (131, see figures 3-4); and

a return spring (171), configured to elastically load said barrel forwards with respect to said immobilizer ([0032], figure 6; figure 6 is internal view of figure 3).
Regarding claim 2, Zaiken discloses the after-use safety system according to claim 1, wherein said radial stopping means is part of said pin (125 is part of 116 and 125).
Regarding claim 3, Zaiken discloses the after-use safety system according to claim 2, wherein said radial stopping means is a radial end part of said pin, which is arranged opposite a base of said pin (pin has a base part where it meets 116, and an opposite end, the entire pin 125 is part of the radial stopping means).
Regarding claim 7, Zaiken discloses the after-use safety system according to claim 1, wherein said radial stopping means comprises a stopping surface (sidewall of 125 that interacts with 161) interacting with a complementary surface (surface of 161 that interacts with 125) of said barrel when said barrel is forced toward the rear after use of the syringe (figure 10).   
Regarding claim 10, Zaiken discloses a syringe (100, see [0002] delivery pens are syringes) with an after-use safety system according to claim 1 (101).
Allowable Subject Matter
Claims 4-6, 8-9, 11-12 appear to contain allowable subject matter, and are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 
The following is a statement of reasons for the indication of allowable subject matter:  the examiner finds the claimed structures and particular angles of the invention in the specific claims in combination with the other features of the claims to provide an important advantage of better preventing unintended displacement or intended unlocking attempts of the barrel when in the final position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0005742 to Liversidge discloses a medical needle safety device; see particularly locking member 18 with cam follower 22, cam profile 21, and abutment 23.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783